Third District Court of Appeal
                             State of Florida

                       Opinion filed November 7, 2014.
                             ________________

                              No. 3D14-2676
                        Lower Tribunal No. 13-15699
                            ________________


                       Roberto Ramos-Miranda,
                                  Petitioner,

                                     vs.

                     Marydell Guevara, etc., et al.,
                                Respondents.



     A Case of Original Jurisdiction – Habeas Corpus.

     Carlos J. Martinez, Public Defender, John Eddy Morrison and Jeffrey P.
DeSousa, Assistant Public Defenders, for petitioner.

     Pamela Jo Bondi, Attorney General, and Joanne Diez, Assistant Attorney
General, for respondents.


Before WELLS, SUAREZ and EMAS, JJ.

     PER CURIAM.
      Following our review of Ramos-Miranda’s petition, and the State’s

response, which we construe as a confession of error, we grant the petition for writ

of habeas corpus, withhold formal issuance of the writ, and remand this cause to

the trial court. The State shall have no more than three business days following

issuance of this opinion to file a legally sufficient motion for pretrial detention,

after which the trial court shall conduct a hearing in accordance with section

907.041, Florida Statutes (2014) and Florida Rule of Criminal Procedure 3.132.

      Should the State fail to file such a motion, the trial court shall immediately

thereafter conduct a hearing pursuant to Florida Rule of Criminal Procedure 3.131

to determine appropriate conditions of release. The defendant shall remain in

custody pending the determination of pretrial release or detention. Ginsberg v.

Ryan, 60 So. 3d 475 (Fla. 3d DCA 2011).

      This opinion shall take effect immediately notwithstanding the filing or

disposition of any motion for rehearing.




                                           2